DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380).
As to Claim 1, Weaver et al. discloses A continuously electrically conductive electrode comprising: an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh, the first mesh comprising a plurality of conductive closed cells, each closed cell comprising a plurality of vertices connecting a plurality of electrically conductive traces (para.0049, 0058-0060; fig.29- para.0189-electrode 817 comprises a network of continuous micro-wire structures 810b (first mesh); see also figs.30a-33, 36); and 
an electrically conductive second mesh different from the first mesh and comprising a plurality of conductive closed cells, each closed cell comprising a plurality of vertices connecting a plurality of electrically conductive traces, wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged (fig.29-para.0189- interior region 815 (second mesh) which may be the same as the first pattern 810a, where the first pattern may comprise triangles, 
Weaver et al. does not expressly disclose wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged.
Han et al. discloses wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged (fig.3-6; para. para.0041- predetermined point 117 is randomly formed in the polygon 115, the electrode pattern 110 formed by connecting the predetermined point 117 and the vertex of the polygon 115 to each other are also irregularly formed. In particular, each segment of the unit patterns 119 configuring the electrode patterns 110 has a random angle and a length of the segment is short).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weaver et al. with the teachings of Han et al., the motivation being to prevent Moire phenomenon and improve visibility (Han-para.0012). 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Frey et al. (US 2015/0289366).
As to Claim 2, Weaver et al. in view of Han et al. do not expressly disclose, but Frey et al. discloses: wherein the first mesh comprises a plurality of open cells at a perimeter of the first mesh such that for at least one first open cell in the plurality of open cells there is a different second open cell in the plurality of open cells that when translated linearly along at least one direction, combines with the first open cell to form a combined closed cell (Frey-fig.4- para.0035; a continuous network of paths (in the form of a mesh with open cell structure) would result by electrically connecting the electrically conductive metallic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Frey et al., the motivation being to achieve relatively low electric sheet resistance with low visibility to the transparent conductor pattern (para.0074-Frey).

Claims 3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Lim et al. (US 2014/0251429), and of Iwami (US 2014/0218325).
Weaver et al. in view of Han et al. disclose the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell (Han-figs.3-6). Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses: wherein each of a majority of the closed cells of the first mesh has a radial coefficient of variation of at least 0.02, the radial coefficient of variation being a standard deviation of radial distances to the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances (para.0091-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} conductive pattern may be 50 or more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).
	Weaver et al. in view of Han et al., as modified by Lin et al., do not expressly disclose where the distance is radial distances to the plurality of vertices of a closed cell from a centroid of the plurality of vertices.  Iwami discloses where radial distances to the plurality of vertices of a closed cell from a centroid  a standard deviation for a root mean square deviation of each of the centroid positions which are disposed along a predetermined direction, with respect to a direction perpendicular to the predetermined direction is equal to or greater than 15.0 .mu.m.). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., as modified by Lim et al., with the teachings of Iwami, the motivation being to be able to suppress the generation of noise, thus improving the visibility of the object for observation (para.0025).

As to Claim 5, Weaver et al. in view of Han et al. disclose the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell (Han-figs.3-6).
Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses the radial coefficient of variation being a standard deviation of radial distances to the plurality of vertices of the closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances (para.0092-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} of conductive pattern may be 50 or more), the perimetral coefficient of variation being a standard deviation of distances between adjacent vertices in the plurality of vertices of the closed cell divided by a mean of the distances between adjacent vertices (para.0092-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} of conductive pattern may be 50 or more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwami with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).
 a standard deviation for a root mean square deviation of each of the centroid positions which are disposed along a predetermined direction, with respect to a direction perpendicular to the predetermined direction is equal to or greater than 15.0 .mu.m.). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., as modified by Lim et al., with the teachings of Iwami, the motivation being to be able to suppress the generation of noise, thus improving the visibility of the object for observation (para.0025-Iwami). And further obtain a composite coefficient composite coefficient of variation of at least 0.02, the composite coefficient of variation being a sum of a radial coefficient of variation (as disclosed by Lim, Iwami) and a perimetral coefficient of variation (Lim), since one of ordinary skill in the art would have recognized a sum of would yield to a composite coefficent, and in doing so would not have modified the operation of the device, thus yielding predictable results.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Lim et al. (US 2014/0251429).
As to Claim 4, Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses: wherein each of a majority of the closed cells of the first mesh has a perimetral coefficient of variation of at least 0.02, the perimetral coefficient of variation being a standard 2Application No.:deviation of distances between adjacent vertices in a plurality of vertices of a closed cell divided by a mean of the distances (para.0092-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0055380) in view of Frey et al. (US 2015/0289366).
As to Claim 13, Han et al. discloses A continuously electrically conductive electrode comprising an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh (figs.3-6; para.0041- electrode pattern 110 formed by connecting predetermined point 117 and vertex of the polygon 115; para.0050); 
the first mesh comprising a plurality of conductive closed cells, each of a majority of the closed cells in the plurality of closed cells comprising a plurality of irregularly arranged vertices connecting a plurality of electrically conductive curved traces (figs.3-6- para.0041-unit patterns 119 {read as closed cells} configure the electrodes 110, which are formed by connecting predetermined points 117 that are randomly formed in the polygons 115 and the vertex of the polygon to irregularly form the electrode pattern 110).
Han et al. does not expressly disclose a two-dimensional array of the mesh. 
Frey et al. discloses a two-dimensional array mesh (fig.3-4; para.0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han et al. by implementing a two-dimensional meshes as disclosed by Frey et al., the motivation being to achieve relatively low electric sheet resistance with low visibility to the transparent conductor pattern (para.0074-Frey).
As to Claim 14, Lee et al. in view of Frey et al. disclose the first mesh comprises a plurality of open cells at a perimeter of the first mesh such that for at least one first open cell in the plurality of open cells there is a different second open cell in the plurality of open cells that when translated linearly along a first direction, combines with the first open cell to form a combined closed cell (Frey-fig.4- para.0035- a continuous network of paths (in the form of a mesh with open cell structure) would result by electrically connecting the electrically conductive metallic traces of the pairs of traces and electrically connecting the adjacent electrically conductive metallic traces of adjacent pair).


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1, 13 under 102a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made in view of the references as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627